Jeffrey's Auto Body, Inc. v Geico Indem. Co. (2018 NY Slip Op 06661)





Jeffrey's Auto Body, Inc. v Geico Indem. Co.


2018 NY Slip Op 06661


Decided on October 5, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1003 CA 16-01854

[*1]JEFFREY'S AUTO BODY, INC., PLAINTIFF-APPELLANT,
vGEICO INDEMNITY COMPANY, GOVERNMENT EMPLOYEES INSURANCE COMPANY, GEICO GENERAL INSURANCE COMPANY, AND GEICO CASUALTY INSURANCE COMPANY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


BOUSQUET HOLSTEIN PLLC, SYRACUSE (CECELIA R.S. CANNON OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
GOLDBERG SEGALLA LLP, SYRACUSE (JONATHAN SCHAPP OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (James P. Murphy, J.), entered January 11, 2016. The order and judgment granted the motion of defendants for summary judgment dismissing plaintiff's amended complaint. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously modified on the law by denying the motion in part and reinstating the first cause of action, and the third cause of action to the extent that it is asserted on behalf of plaintiff itself, and as modified the order and judgment is affirmed without costs.
Same memorandum as in Nick's Garage, Inc. v Geico Indemnity Co. ([appeal No. 1] — AD3d — [Oct. 5, 2018] [4th Dept 2018]).
Entered: October 5, 2018
Mark W. Bennett
Clerk of the Court